Le Grand, C. J.,
delivered the opinion of this court.
We think this case is free from all difficulty. The second section of the act of 1847, chapter 158, provides, “that the lands over which the jurisdiction is granted by this act, together with all the personal property which is or may be hereafter, within the bounds thereof, belonging to the United States, or to any of its officers or agents, shall be exonerated and discharged from all taxes and assessments which may be at any time imposed by the authority of this State, so long as the said lands and territories shall remain the property of the United States, and be used for the purposes aforesaid.”
It is admitted that the appellant was an officer of the government of the United States at the time of the assessment, and that he resides within the limits of the jurisdiction ceded to the federal government. The property assessed is personal, and, of course, follows the situs of the owner.
The fact that the appellant exercised the right of voting at the general election of 1851, cannot effect his rights in this controversy. If he violated the election laws of the State — but on that subject we express no opinion — he was liable to a prosecution for so doing.
The act of 1847 exempts all the personal property of the *265officers and agents of the federal government, who reside within the prescribed limits, from “all taxes and assessments” which may be “at any time” imposed by the authority of this • State. Language cannot be more explicit or comprehensive.
For these reasons we differ from the opinion of the commissioners of Anne Arundel' county, and in conformity with the requirements of the thirty-second section of the act of 1852, chapter 33T, we direct the clerk of this court to send a Copy of this opinion to the commissioners of said county.